TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 24, 2020



                                      NO. 03-19-00039-CV


                                   Sabrina Ismail, Appellant

                                                v.

                              Mohammad Sayem Khan, Appellee




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
             AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE;
                 DISSENTING OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on December 17, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.